Name: Council Regulation (EC) NoÃ 2015/2006 of 19 December 2006 fixing for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  environmental policy;  international law
 Date Published: nan

 29.12.2006 EN Official Journal of the European Union L 384/28 COUNCIL REGULATION (EC) No 2015/2006 of 19 December 2006 fixing for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Having regard to the proposal of the Commission, Whereas: (1) Under Article 4 of Regulation (EC) No 2371/2002 the Council is to adopt the measures necessary to ensure access to waters and resources and the sustainable pursuit of fishing activities taking into account, inter alia, available scientific advice. (2) Under Article 20 of Regulation (EC) No 2371/2002, it is incumbent upon the Council to establish fishing opportunities by fishery or group of fisheries and to allocate them in accordance with prescribed criteria. (3) The latest scientific advice from the International Council for the Exploration of the Sea (ICES) concerning certain stocks of fish found in the deep sea indicates that those stocks are harvested unsustainably, and that fishing opportunities for those stocks should be reduced in order to assure their sustainability. (4) The ICES has further advised that the exploitation rate of orange roughy in ICES Area VII is much too high. Scientific advice further indicates that orange roughy in Area VI is heavily depleted, and areas of vulnerable aggregations of these species have been identified. It is therefore appropriate to prohibit fishing for orange roughy in those areas. (5) In order to ensure effective management of quotas, the specific conditions under which fishing operations occur should be established. (6) In accordance with Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year to year management of TACs and quotas (2), it is necessary to indicate which stocks are subject to the various measures fixed therein. (7) The measures provided for in this Regulation should be fixed by reference to ICES zones as defined in Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the Northeast Atlantic (3) and to CECAF zones (Committee for Eastern Central Atlantic Fisheries) as defined in Council Regulation (EC) No 2597/95 of 23 October 1995 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (4). (8) The fishing opportunities should be utilised in accordance with the Community legislation on the matter, and in particular with Council Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish (5), Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (6), Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (7), Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (8), Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (9) Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable for fishing for deep-sea stocks (10), and Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound, amending Regulation (EC) No 1434/98 and repealing Regulation (EC) No 88/98 (11), HAS ADOPTED THIS REGULATION: Article 1 Subject-matter This Regulation fixes for 2007 and for 2008, for stocks of deep-sea species and for Community fishing vessels, annual fishing opportunities in zones in Community waters and in certain non-Community waters where catch limitations are required, and the specific conditions under which fishing opportunities may be utilised. Article 2 Definitions 1. For the purposes of this Regulation, deep-sea fishing permit means the fishing permit referred to in Article 3 of Regulation (EC) No 2347/2002. 2. The definitions of ICES and CECAF zones are those given, respectively, in Regulation (EEC) No 3880/91 and Regulation (EC) No 2597/95. Article 3 Fixing of fishing opportunities Fishing opportunities for stocks of deep-sea species for Community vessels are fixed as set out in the Annex. Article 4 Allocation among Member States The allocation of fishing opportunities among Member States provided for in the Annex shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Articles 21(4) and 32(2) of Regulation (EEC) No 2847/93 and Article 23(4) of Regulation (EC) No 2371/2002; (c) additional landings allowed pursuant to Article 3 of Regulation (EC) No 847/96; (d) quantities withheld pursuant to Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Article 5 of Regulation (EC) No 847/96 and Article 23(4) of Regulation (EC) No 2371/2002. Article 5 Quota flexibility For the purposes of Regulation (EC) No 847/96, all quotas in the Annex to the present Regulation shall be considered Analytic quotas. However, the measures provided for in Article 5(2) of Regulation (EC) No 847/96 shall not apply to those quotas. Article 6 Conditions for landing catch and by-catch Fish from stocks for which fishing opportunities are fixed by this Regulation may be retained on board or landed only if they were taken by vessels of a Member State which has a quota which is not exhausted. All landings shall count against the quota. The first subparagraph shall not apply to catches taken in the course of scientific investigations carried out under Regulation (EC) No 850/98, which shall not count against the quota. Article 7 Orange Roughy 1. The Orange Roughy Protection Areas are defined as the following sea areas: (a) that sea area enclosed by rhumb lines sequentially joining the following positions: 57 ° 00 ² N, 11 ° 00 ² W 57 ° 00 ² N, 8 ° 30 ² W 56 ° 23 ² N, 8 ° 30 ² W 55 ° 00 ² N, 9 ° 38 ² W 55 ° 00 ² N, 11 ° 00 ² W 57 ° 00 ² N, 11 ° 00 ² W; (b) that sea area enclosed by rhumb lines sequentially joining the following positions: 55 ° 30 ² N, 15 ° 49 ² W 53 ° 30 ² N, 14 ° 11 ² W 50 ° 30 ² N, 14 ° 11 ² W 50 ° 30 ² N, 15 ° 49 ² W; (c) that sea area enclosed by rhumb lines sequentially joining the following positions: 55 ° 00 ² N, 13 ° 51 ² W 55 ° 00 ² N, 10 ° 37 ² W 54 ° 15 ² N, 10 ° 37 ² W 53 ° 30 ² N, 11 ° 50 ² W 53 ° 30 ² N, 13 ° 51 ² W. Those positions and the corresponding rhumb lines and vessel positions shall be measured according to the WGS84 standard. 2. Member States shall ensure that vessels holding a deep-sea fishing permit shall be properly monitored by the Fisheries Monitoring Centres (FMC), which shall have a system to detect and record the vessels entry into, transit through and exit from the areas defined in paragraph 1. 3. Vessels holding a deep-sea fishing permit that have entered the areas defined in paragraph 1 shall not retain on board or tranship any quantity of orange roughy, nor land any quantity of orange roughy at the end of that fishing trip unless: (a) all gears carried on board are lashed and stowed during the transit in accordance with the conditions laid down in Article 20(1) of Regulation (EEC) No 2847/93; (b) the average speed during transit is not less than 8 knots. Article 8 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply as from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2006. For the Council The President J. KORKEAOJA (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 115, 9.5.1996, p. 3. (3) OJ L 365, 31.12.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 448/2005 (OJ L 74, 19.3.2005, p. 5). (4) OJ L 270, 13.11.1995, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (5) OJ L 276, 10.10.1983, p. 1. Regulation as last amended by Commission Regulation (EC) No 1804/2005 (OJ L 290, 4.11.2005, p. 10). (6) OJ L 132, 21.5.1987, p. 9. (7) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 768/2005 (OJ L 128, 21.5.2005, p. 1). (8) OJ L 171, 6.7.1994, p. 7. (9) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 2166/2005 (OJ L 345, 28.12.2005, p. 5). (10) OJ L 351, 28.12.2002, p. 6. Regulation as amended by Regulation (EC) No 2269/2004 (OJ L 396, 31.12.2004, p. 1). (11) OJ L 349, 31.12.2005, p. 1. ANNEX PART 1 Definition of Species and Species Groups Within each area fish stocks are referred to following the alphabetical order of the Latin names of the species. However, deep sea sharks are placed at the beginning of that list. A table of correspondences of common names and Latin names is given below for the purposes of this Regulation: Common name Scientific name Black scabbardfish Aphanopus carbo Alfonsinos Beryx spp. Tusk Brosme brosme Roundnose grenadier Coryphaenoides rupestris Orange roughy Hoplostethus atlanticus Blue ling Molva dypterigia Forkbeards Phycis blennoides Red seabream Pagellus bogaraveo Where reference is made to deep sea sharks, this shall refer to sharks in the following list of species: Portuguese dogfish (Centroscymnus coelolepis), Leafscale gulper shark (Centrophorus squamosus), Birdbeak dogfish (Deania calceus), Kitefin shark (Dalatias licha), Greater lanternshark (Etmopterus princeps), Velvet belly (Etmopterus spinax), Black dogfish (Centroscyllium fabricii), Gulper shark (Centrophorus granulosus), Blackmouth dogfish (Galeus melastomus), Mouse catshark (Galeus murinus), Iceland catshark (Apristuris spp.). PART 2 Annual fishing opportunities applicable for Community vessels in areas where catch limitations exist by species and by area (in tonnes live weight) All references are to ICES sub-areas unless otherwise stated. Species : Deep Sea Sharks Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII and IX Year 2007 (1) 2008 (1) Germany 59 39 Spain 280 187 Estonia 4 2 France 1 014 676 Ireland 164 109 Lithuania 4 2 Poland 4 2 Portugal 381 254 United Kingdom 562 375 EC 2 472 1 646 Species : Deep Sea Sharks Zone : X (Community waters and waters not under the sovereignty or jurisdiction of third countries) Year 2007 2008 Portugal 20 20 EC 20 20 Species : Deep Sea Sharks and Deania histricosa and Deania profondorum Zone : XII (Community waters and waters not under the sovereignty or jurisdiction of third countries) Year 2007 2008 Spain 69 34 France 22 11 Ireland 4 2 United Kingdom 4 2 EC 99 49 Species : Black scabbardfish Aphanopus carbo Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III and IV Year 2007 2008 Germany 5 5 France 5 5 United Kingdom 5 5 EC 15 15 Species : Black scabbardfish Aphanopus carbo Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII and XII Year 2007 2008 Germany 35 35 Spain 173 173 Estonia 17 17 France 2 433 2 433 Ireland 87 87 Latvia 113 113 Lithuania 1 1 Poland 1 1 United Kingdom 173 173 Others (2) 9 9 EC 3 042 3 042 Species : Black scabbardfish Aphanopus carbo Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX and X Year 2007 2008 Spain 13 13 France 31 31 Portugal 3 956 3 956 EC 4 000 4 000 Species : Black scabbardfish Aphanopus carbo Zone : CECAF 34.1.2. (Community waters and waters not under the sovereignty or jurisdiction of third countries.) Year 2007 2008 Portugal 4 285 4 285 EC 4 285 4 285 Species : Alfonsinos Beryx spp. Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV Year 2007 2008 Spain 74 74 France 20 20 Ireland 10 10 Portugal 214 214 United Kingdom 10 10 EC 328 328 Species : Roundnose grenadier Coryphaenoides rupestris Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, IV and Va Year 2007 2008 Denmark 2 2 Germany 2 2 France 14 14 United Kingdom 2 2 EC 20 20 Species : Roundnose grenadier Coryphaenoides rupestris Zone : IIIa and Community waters of IIIbcd Year 2007 2008 Denmark 1 003 946 Germany 6 5 Sweden 52 49 EC 1 060 1 000 Species : Roundnose grenadier Coryphaenoides rupestris Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI and VII Year 2007 2008 Germany 9 9 Estonia 67 67 Spain 74 74 France 3 789 3 789 Ireland 299 299 Lithuania 87 87 Poland 44 44 United Kingdom 222 222 Others (3) 9 9 EC 4 600 4 600 Species : Roundnose grenadier Coryphaenoides rupestris Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII and XIV and V (Greenland waters) Year 2007 2008 Germany 40 40 Spain 4 391 4 391 France 202 202 Ireland 9 9 United Kingdom 18 18 Latvia 71 71 Lithuania 9 9 Poland 1 374 1 374 EC 6 114 6 114 Species : Orange roughy Hoplostethus atlanticus Zone : VI (Community waters and waters not under the sovereignty or jurisdiction of third countries) Year 2007 2008 Spain 6 4 France 33 22 Ireland 6 4 United Kingdom 6 4 EC 51 34 Species : Orange roughy Hoplostethus atlanticus Zone : VII (Community waters and waters not under the sovereignty or jurisdiction of third countries) Year 2007 2008 Spain 1 1 France 147 98 Ireland 43 29 United Kingdom 1 1 Others (4) 1 1 EC 193 130 Species : Orange roughy Hoplostethus atlanticus Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV, V, VIII, IX, X, XI, XII and XIV Year 2007 2008 Spain 4 3 France 23 15 Ireland 6 4 Portugal 7 5 United Kingdom 4 3 EC 44 30 Species : Blue ling Molva dypterygia Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of II, IV and V Year 2007 2008 Denmark 7 6 Germany 7 6 France 42 34 Ireland 7 6 United Kingdom 25 20 Others (5) 7 6 EC 95 78 Species : Blue ling Molva dypterygia Zone : III (Community waters and waters not under the sovereignty or jurisdiction of third countries) Year 2007 2008 Denmark 8 6 Germany 4 3 Sweden 8 6 EC 20 15 Species : Blue ling Molva dypterygia Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of VI and VII (7) Year 2007 2008 Germany 26 21 Estonia 4 3 Spain 83 67 France 1 897 1 518 Ireland 7 6 Lithuania 2 1 Poland 1 1 United Kingdom 482 386 Others (6) 7 6 EC 2 510 2 009 Species : Red seabream Pagellus bogaraveo Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII and VIII Year 2007 2008 Spain 238 238 France 12 12 Ireland 9 9 United Kingdom 30 30 Others (8) 9 9 EC 298 298 Species : Red seabream Pagellus bogaraveo Zone : IX (Community waters and waters not under the sovereignty or jurisdiction of third countries) Year 2007 2008 Spain 850 850 Portugal 230 230 EC 1 080 1 080 Species : Red seabream Pagellus bogaraveo Zone : X (Community waters and waters not under the sovereignty or jurisdiction of third countries) Year 2007 2008 Spain 10 10 Portugal 1 116 1 116 United Kingdom 10 10 EC 1 136 1 136 Species : Forkbeards Phycis blennoides Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III and IV Year 2007 2008 Germany 10 10 France 10 10 United Kingdom 16 16 EC 36 36 Species : Forkbeards Phycis blennoides Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of V, VI and VII Year 2007 2008 Germany 10 10 Spain 588 588 France 356 356 Ireland 260 260 United Kingdom 814 814 EC 2 028 2 028 Species : Forkbeards Phycis blennoides Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of VIII and IX Year 2007 2008 Spain 242 242 France 15 15 Portugal 10 10 EC 267 267 Species : Forkbeards Phycis blennoides Zone : Community waters and waters not under the sovereignty or jurisdiction of third countries of X and XII Year 2007 2008 France 10 10 Portugal 43 43 United Kingdom 10 10 EC 63 63 (1) By-catches only. No directed fisheries for deep sea sharks are permitted. (2) Exclusively for by-catches. No directed fisheries are permitted under this quota. (3) Exclusively for by-catches. No directed fisheries are permitted under this quota. (4) Exclusively for by-catches. No directed fisheries are permitted under this quota. (5) Exclusively for by-catches. No directed fisheries are permitted under this quota. (6) Exclusively for by-catches. No directed fisheries are permitted under this quota. (7) Member States shall ensure that the fishery for Blue ling is scientifically monitored, in particular the activities of those fishing vessels that landed more than 30 tonnes of Blue ling in 2005. Such vessels shall give prior notification of landing and shall not land more than 25 tonnes of Blueling at the end of any fishing trip. (8) Exclusively for by-catches. No directed fisheries are permitted under this quota.